Citation Nr: 0032849	
Decision Date: 12/18/00    Archive Date: 12/28/00	

DOCKET NO.  95-16 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a July 1948 rating decision which terminated the 
veteran's 100 percent convalescent rating after service and 
substituted an 80 percent combined schedular evaluation plus 
special monthly compensation (SMC), effective October 1, 
1948, amounted to clear and unmistakable error (CUE).

2.  Entitlement to service connection for heart disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to an evaluation in excess of 70 percent for 
residuals of wounds to the right forearm.

5  Entitlement to an evaluation in excess of 10 percent for 
residuals of wounds to the right upper arm.

6.  Entitlement to an evaluation in excess of 20 percent for 
residuals of wounds to the right chest.

7.  Entitlement to an evaluation in excess of 10 percent for 
residuals of wounds to the right lower leg.

8.  Entitlement to an evaluation in excess of 10 percent for 
residuals of wounds to the right upper leg.

9.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person or for being housebound. 


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1943 to July 
1947.  The veteran was awarded the Purple Heart Medal for 
multiple shell fragment wounds received in combat with the 
enemy in Germany in March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  This decision will deal with the issue of 
clear and unmistakable error.  The remaining issues will be 
remanded for additional evidentiary development for the 
reasons provided below.


FINDINGS OF FACT

1.  By initial RO rating action in October 1947, the veteran 
was provided a 100 percent convalescent rating effective from 
the date of discharge for:  Gunshot wound of right forearm 
with fracture and nonunion of ulna with loss of bone 
substance, severe, Muscle Group VII, requiring cuff brace; 
incomplete paralysis of the right ulnar nerve with 
contracture of the 4th and 5th fingers, severe; gunshot wound 
of the right upper arm, moderate, Muscle Group V; gunshot 
wound of the right leg with fracture of tibia, severe, Muscle 
Group XI; gunshot wound, right thigh, moderate, Muscle Group 
XIV; gunshot wound, right extrinsic muscles of shoulder, 
moderate, Muscle Group II; and entitlement to SMC on account 
of loss of use of the right hand.  

2.  The veteran was notified in November 1947 that he was 
awarded compensation in the amount of $180 per month 
effective from service separation on account of the injuries 
he received in service and it was explained that payments 
pursuant to this award would continue during the period in 
which he was "100% & Stat."

3.  The veteran was provided examinations by VA for 
disability evaluation purposes in March 1948 and May 1948.

4.  RO rating action in July 1948 terminated the veteran's 
100 percent convalescent evaluation effective on September 
30, 1948, and effective thereafter awarded a combined 
schedular evaluation of 80 percent plus entitlement to SMC 
for loss of use of the right hand.  

5.  In July 1948, the RO notified the veteran at his correct 
address that, following recent physical examinations, his 
monthly compensation would be reduced from $180 to $152.40 
effective October 1, 1948, and also notified him of his right 
to submit evidence or argument disputing such rating 
reduction and his right to appeal at any time within one year 
from the date of the letter.

6.  The veteran's combined 80 percent evaluation plus SMC 
remained in effect from October 1948 until he was awarded a 
total disability rating for compensation based upon 
individual unemployability (TDIU) (plus SMC) effective in May 
1993, following cessation of his last employment in April 
1993.  


CONCLUSIONS OF LAW

Clear and unmistakable error was not committed by the RO when 
the combined rating for the veteran's service-connected 
disabilities was reduced from 100 to 80 percent (plus SMC), 
effective October 1, 1948.  38 U.S.C.A. § 5109A (West 1991); 
38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 C.F.R. § 3.105(a), a prior final decision on VA 
benefits must be reversed or amended when evidence 
establishes clear and unmistakable error (CUE).  See also 
38 U.S.C.A. § 5109A.  For CUE to exist:  (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 
3 Vet. App. 310, 313-314 (1992) (en banc).  

When a claimant raises a CUE claim he must allege with 
specificity the nature of the error that occurred in the 
prior decision and give reasons why it should have been clear 
to any reasonable person that the proper outcome would be 
favorable to him.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
A claimant must assert more than a disagreement as to how the 
facts were weighed and evaluated.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a claim of 
CUE is the kind of error, of fact or of law that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
at 43.

The veteran, through numerous written statements and 
testimony provided at a personal hearing conducted at the RO 
in March 1995, has vehemently asserted that the RO's rating 
action in July 1948 wrongfully and unfairly reduced him from 
a 100 percent evaluation to an 80 percent evaluation (plus 
SMC), without notice received by him and in violation of 
applicable law and regulations.  The veteran has specifically 
argued that collective disability of his right arm was "100 
percent" at service separation and has remained "100 percent" 
since that time until present.  He submitted one or more 
statements from private physicians which corroborated that 
his right arm was essentially useless and that there had been 
no appreciable improvement of his right arm at any time since 
service separation.  The veteran has repeatedly argued that 
he believes he is entitled to restoration of a 100 percent 
evaluation effective to October 1, 1948, the effective date 
that the RO reduced the combined rating for his service-
connected disabilities from 100 percent to 80 percent (plus 
SMC), and that he is entitled to back payment for this 
amount.

Service medical records reveal that the veteran was wounded 
in action in March 1945 near Reims, Germany.  He sustained a 
comminuted complete compound fracture of the right ulna and a 
comminuted complete compound fracture of the distal third of 
the right fibula.  He also sustained multiple severe 
penetrating wounds to the right thigh and a penetrating wound 
to the right chest wall.  The records of treatment in service 
include notes that penicillin and sulfa drugs were 
administered on numerous occasion.  The veteran's wounds were 
noted to be infected at one point.  

The veteran was discharged in July 1947.

Upon initial consideration of the veteran's claim, the RO 
issued a rating action in October 1947 which accorded the 
veteran a 100 percent convalescent rating from the date of 
discharge.  Service connection for multiple gunshot wounds 
was accorded in that initial rating action and the veteran 
was then found entitled to SMC on account of loss of use of 
the right hand.  However, initial schedular evaluations for 
each of the veteran's gunshot wounds was not assigned but the 
veteran was initially provided a 100 percent convalescent 
evaluation in accordance with the applicable regulation then 
in effect in the original 1945 Schedule for Rating 
Disabilities (Schedule).  The veteran was notified of this 
rating action by the RO in a November 1947 letter.  This 
letter explained that he had been awarded $180 monthly 
compensation on account of his injuries and that such 
payments would continue during the period in which he was 
"100% & Stat."  There is no indication that this letter was 
returned as undeliverable.

A VA examination was conducted in March 1948 during which it 
was noted that the veteran was assisting his father on his 
father's farm.  The examination noted that the veteran 
probably did need hospitalization.  Subsequent VA examination 
in May 1948 noted that the veteran was not in need of 
hospitalization.  These VA examinations included clinical 
evaluations of the veteran's multiple gunshot wounds and 
included X-ray studies.

Upon consideration of the evidence provided in these VA 
examinations, the RO issued a rating decision in July 1948 
which terminated the 100 percent convalescent evaluation and 
initially awarded separate schedular evaluations for each of 
the veteran's service-connected disabilities.  Additionally, 
the veteran was provided an award of SMC for loss of use of 
the right hand.  Applying the combined rating table then in 
effect, the veteran's combined schedular rating for all of 
his service-connected disabilities was 80 percent plus SMC 
and this award was made effective from October 1, 1948, 
immediately upon termination of and in lieu of the first 
assigned 100 percent convalescent rating.  Thus, the veteran 
was provided a 100 percent convalescent rating effective from 
service separation through the end of September 1948, and 
thereafter he was provided an initial schedular evaluation of 
80 percent plus SMC.

The same day in late July 1948 that this rating action was 
completed, there is on file a letter shown to have been 
mailed to the veteran at his correct address which informed 
him that his monthly compensation payments would be reduced 
from $180 per month to $152.40 per month effective on October 
1, 1948.  This form letter also stated that it had been 
determined that his service-connected disability of "gunshot 
wounds" was now shown to be less disabling.  This letter also 
notified the veteran that he had the right to submit evidence 
or argument to the effect that compensation payments should 
not be reduced and he was also informed that he had a right 
to appeal this decision at any time within one year from the 
date of the letter.  There is no indication that this letter 
was returned to the RO as undeliverable.

There is also on file a letter dated August 31, 1948, from 
the RO to the veteran at the same address as the July 1948 
letter advising him of the reduction of his compensation 
payments, informing him that he might be entitled to 
additional compensation if he had any dependents.  The 
veteran responded to this letter in September 1948, 
indicating that he was single without dependents.  Other 
correspondence on file shows that the veteran remained at 
this same address until he notified the RO of an address 
change in October 1950 and no RO mailing sent to this address 
was returned as undeliverable.

Based upon this evidence, the Board finds that the July 1948 
RO rating action terminating the veteran's 100 percent 
convalescent rating and substituting therefor an 80 percent 
combined schedular evaluation (plus SMC) is final.  That is, 
the clear preponderance of the evidence on file shows that 
the veteran was properly and duly notified of the July 1948 
rating action and of his appellate rights and the veteran 
failed to appeal that decision within one year after he was 
notified of the decision.

While the veteran, commencing in the 1990's, decades after 
the fact, first argued that he had never received the July 
1948 RO notification of his reduction, the Board finds this 
argument neither compelling nor persuasive.  To resolve 
situations such as this, the Court has defined a presumption 
of regularity to the effect that "the presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case 
dealt with regularity in procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the case at present.  The Court 
specifically held that a statement of the appellant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  

The file contains a July 28, 1948, letter from the RO to the 
veteran at his correct address, informing him that his 
monthly compensation would be reduced from $180 to $152.40 
effective October 1, 1948.  There is no indication that this 
letter was returned as undeliverable by Postal authorities.  
Immediately following this letter in the veteran's claims 
folder is another letter mailed by the RO to the veteran at 
his same address in August 1948 indicating that he might be 
eligible for additional compensation if he had dependents.  
The veteran responded to this letter indicating that he was 
single without dependents the following month in September 
1948.  There is no indication that any correspondence posted 
by the RO to the veteran at this address was ever returned as 
undeliverable.  Additionally, there is no indication that any 
payments sent to the veteran were returned or that the 
veteran inquired of the RO as to the reason for the reduction 
in the payments received after October 1948.  Given this 
evidence, the veteran's assertion, made decades after the 
fact, that he never received notice of the July 1948 rating 
decision does not arise to the level of the "clear and 
convincing evidence" to the contrary which is required to 
rebut the presumption of regularity applicable to this 
situation.  Accordingly, the RO's rating action of July 1948 
which terminated the veteran's 100 percent convalescent 
rating is final because notice was properly posted to the 
veteran and he did not appeal this rating action within one 
year.

While it is true that the initial November 1947 notification 
of the award of a 100 percent payment of monthly VA 
compensation to the veteran effective from service separation 
did not clearly explain that it was a convalescent rating, it 
did state such payments would continue so long as the veteran 
was considered "100% & Stat."  Additionally, while the 
subsequent July 1948 letter to the veteran did not explain 
that his previous 100 percent (convalescent) rating was being 
reduced to an 80 percent combined schedular evaluation (plus 
SMC), that letter did clearly explain that the amount of his 
monthly payment was being reduced from $180 to $152.40 per 
month.  Moreover, it is clear that the veteran's monthly 
benefits were in fact reduced effective October 1, 1948, and 
there is no evidence or argument that the veteran failed to 
receive any of his monthly compensation payments from VA at 
any time during this period.  Accordingly, while the 
underlying basis for the reduction was not clearly explained 
to the veteran, the fact of the actual reduction and his 
right to appeal it was clearly communicated to him, and his 
payments were in fact reduced as of October 1948, and he did 
not timely appeal.

Considering that the RO's rating action removing the 100 
percent convalescent rating is final, the question is then 
presented as to whether this action was clearly and 
unmistakably erroneous.  Since claims of CUE must be 
addressed in the context of the laws and regulations in 
effect at the time of the rating being challenged, it is 
necessary to review the provisions regarding convalescent 
ratings in effect in the 1945 edition of the Schedule.  This 
regulation provided that either a 50 or a 100 percent 
convalescent rating might be assigned immediately from the 
date of discharge in the absence of or in lieu of actual 
individual schedular ratings for service-connected 
disabilities.  A 100 percent evaluation was warranted for 
recent unhealed injuries including "unhealed fractures, 
continued infection, therapeutic immobilization of joints, 
effects of shock, operation, bed confinement or weakness, 
etc., requiring continued hospitalization or such as to 
prevent the pursuit of a substantially occupation on the part 
of the average person affected for 6 months."  It is without 
dispute that in consideration of the veteran's serious 
combat-related gunshot wounds, a 100 percent convalescent 
rating was warranted immediately upon the veteran's 
separation from service.  Note 1 of the applicable regulation 
stated that convalescent ratings were applicable "for a 
definite period."  Note 1 also stated that the 100 percent 
6-month evaluation effective from discharge might be extended 
(upon examination near the expiration of this period 
disclosing persistence of disabling symptoms of active 
disease or unhealed injury) "for a further period of 6 
months only."  Termination of convalescent ratings prior to 
the expiration of the initial six-month period did require 
competent clinical evidence showing material improvement.  
However, "in no event will the ratings specified herein be 
extended beyond the periods cited above."

Nonetheless, in the veteran's case, he was in fact maintained 
on the initially assigned 100 percent convalescent evaluation 
effective from July 29, 1947, through September 30, 1948, a 
period totaling 14 months.  That is, the veteran's 
convalescent rating actually extended two months longer than 
the maximum 12-month period authorized by the governing 
regulation.  Moreover, because the veteran was accorded the 
full 12 month period of convalescent rating authorized, there 
was no need under the governing regulation to show any form 
of material improvement to discontinue the convalescent 
rating.  In fact, the regulation strictly required 
termination of the 100 percent convalescent rating after 12 
months had passed.  

In this regard, the Board does not disagree with the 
veteran's argument that he had no substantial improvement at 
this time in any of his service-connected disabilities, 
including the principal disability of his right arm.  
However, there was no requirement that improvement in such 
disability be shown for the convalescent rating to be 
terminated.  The Board notes that there was a VA regulation 
then in effect which provided for continuance of total 
disability ratings, R & PR 1170 [now 38 C.F.R. § 3.343 
(2000)].  However, this regulation was not applicable to the 
RO's decision to terminate a convalescent rating and 
substitute a schedular rating therefor.  Total disability 
ratings contemplated by Section 1170 were total schedular 
evaluations and/or evaluations which had been in effect for 
five or more years, not 100 percent convalescent ratings.  No 
material improvement was shown but, under the applicable 
regulation for convalescent ratings, such rating could not 
lawfully continue after 12 months (although the veteran was 
in fact accorded such convalescent rating for 14 months).  
That is, the veteran was accorded the maximum 100 percent 
convalescent rating allowable by the then existing laws and 
regulations.  Although the veteran's rate of compensation was 
reduced as a result of the July 1948 rating decision, the 
Board does not find that Section 1170 applied in this case 
because the July 1948 rating action did not involve a "rating 
reduction" as contemplated by this regulation.  See Roseola 
v. Principi, 3 Vet. App. 430 (1992).

The veteran in this case has argued that the rating reduction 
from 100 percent to 80 percent (plus SMC) in the July 1948 
rating action was error, but he has not argued that the 
separate multiple schedular evaluations provided for his 
multiple gunshot wounds in that rating action were made in 
error and the Board will not now review each of these 
multiple schedular evaluations for error.  The Board does 
note, however, that the veteran has repeatedly argued that 
his right arm was "100 percent" disabled at service 
separation and that it has remained so disabled since that 
time.  The veteran submitted private medical statements 
attesting to this.  With one proviso, the Board agrees with 
this assessment.  However, under the VA rating Schedule, an 
arm which is considered to be "100 percent" disabled does not 
entitle a veteran to a "100 percent" schedular evaluation for 
VA compensation on that basis alone.

The 1945 Schedule is used for evaluating degrees of 
disability in claims for disability compensation.  The 
provisions of the rating Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as this can be practicably 
determined.  There are separate diagnostic codes for almost 
all possible degrees of disability from injury or disease.  
See 38 C.F.R. Part 4.  Simply stated, percentages of 
disability accorded under the Schedule for individually 
identified disabilities are supposed to represent the 
percentage of impairment in a veteran's ability to earn an 
income through ordinary employment.  While an individual 
schedular evaluation for a right (major) arm may be 80 or 
even 90 percent, essentially based on loss of use of all or 
almost all of the arm, the Schedule did not then and does not 
now provide a 100 percent evaluation based solely on the loss 
of use or actual amputation of an entire right arm because it 
is considered that a veteran with no other disability except 
the loss of a right arm would still be able to perform some 
forms of gainful employment.

Put another way, while a veteran's right arm might be totally 
disabled, this would not result in a veteran being awarded 
total (100 percent) disability for VA compensation purposes.  
In fact, the evidence on file shows that the veteran did 
indeed work and perform gainful employment, following a 
period of recovery after service, for many years until he was 
no longer able to work as a result of service-connected 
disability in 1993.  At that time, while the veteran's actual 
schedular evaluation remained a combined 80 percent (plus 
SMC), the RO granted the veteran a total rating based upon 
unemployability effective from the veteran's termination of 
gainful employment.  The Board understands the veteran's 
confusion in this case, but the fact remains that the RO 
initially provided the veteran a 100 percent convalescent 
rating not based solely upon his significantly impaired right 
arm, but based upon the entirety of all of his gunshot wounds 
service connected at the time of service separation.  That 
convalescent rating extended for the full 12-month period 
authorized under the governing regulation, and two months 
beyond in violation of that regulation.

Accordingly, the Board finds no clear and unmistakable error 
exists with respect to the RO's July 1948 rating action which 
terminated a 100 percent convalescent rating (effective 
September 30, 1948, after 14 months) and which substituted 
therefor individual schedular evaluations for each of the 
veteran's service-connected disabilities.  The RO's action in 
terminating the convalescent rating authorized by regulation 
was in fact required by that regulation after two concurrent 
six-month periods and that regulation provided the RO no 
discretion to authorize its continuance after 12 months.  

The Board acknowledges that the RO could and perhaps should 
have done a better job in explaining the actions being taken 
at the time.  However, the RO's failure to provide better 
explanations of its actions does not in and of itself 
constitute CUE.  As stated above, the initial 100 percent 
rating was a convalescent rating and, thus, the RO was 
required to follow the applicable regulations which mandated 
that it be terminated after a maximum period of 12 months.  
Consequently, this action was not in fact a "rating 
reduction" as that term is commonly understood.  Moreover, 
for the reasons stated above, the Board has already concluded 
that the veteran was informed of this change, that he had the 
opportunity to contest this change at that time, and that he 
did not do so.


ORDER

Inasmuch as CUE in the July 1948 rating decision terminating 
a 100 percent convalescent rating is not shown, the appeal as 
to this issue is denied.


REMAND

The veteran claims entitlement to service connection for 
heart disease (presently characterized by the RO as ischemic 
cardiomyopathy) on the basis that it was caused by medication 
provided early on for treatment of his otherwise service-
connected gunshot wounds.  The principal evidence in support 
is a September 1996 statement submitted by a private 
physician (JPB) which specifically explained that large doses 
of Penicillin and Streptomycin were known to create chronic 
nephritis or kidney disease (which the veteran has) which in 
turn led to hypertensive disease (which the veteran has) 
which prematurely may lead to ischemic cardiomyopathy.  He 
explained that gradual deterioration of kidney function over 
time undoubtedly elevated blood pressure which in turn 
brought about the development of coronary artery disease 
which in turn caused ischemic cardiomyopathy.  Contrary to 
this opinion is an October 1996 VA examination report which 
states that the veteran's heart disability is the result of 
arteriosclerosis and possible hyperlipidemia.  This VA 
physician wrote that he did not believe that heart disease 
resulted from large doses of  Penicillin or Streptomycin 
provided to the veteran many decades earlier during military 
service. 

The Board finds that the clinical evidence on file is simply 
inadequate to form the basis of a decision supported by sound 
reasons and bases.  First, it is necessary to point out that 
the veteran in this case may be entitled to service 
connection for heart disability which was caused by other 
service-connected disabilities or which was caused by 
medication provided therefor by either the military or VA.  
However, pursuant to Allen v. Brown, 7 Vet. App. 493 (1995), 
VA is also required in such a case to inquire into the 
question of whether the veteran's heart disability was 
aggravated (permanently increased in severity) as a result of 
service-connected disability (or treatment therefor), even if 
the heart disease itself manifested from causes not related 
to service-connected disability.  Moreover, an inquiry 
regarding the origins of the veteran's heart disability must 
include consideration of more than simply medication provided 
to the veteran and must include inquiry into whether heart 
disease was caused or aggravated by any or, collectively, all 
service-connected disability.  It is not clear that any 
opinion on file has been rendered after consideration of all 
of the veteran's extensive claims folder including his 
service medical records.  It is noteworthy that these service 
medical records document that the veteran received large 
doses of Penicillin over the period of his lengthy medical 
recovery.  Accordingly, this issue will be remanded for 
additional development.

The veteran claims entitlement to service connection for 
right knee disability secondary to his service-connected 
shell fragment wounds of the right leg.  While the RO has 
characterized this issue as entitlement to service connection 
for a bilateral knee disability, the Board is unable to find 
any clear claim by the veteran for service connection for 
left knee disability nor has the veteran submitted any notice 
of disagreement or substantive appeal which addresses any RO 
decision adverse to a claim for service connection for a left 
knee disability.  

Although the veteran has during the pendency of this appeal 
claimed significant right knee pain and dysfunction, the 
extent of actual right knee disability, separate and apart 
from residuals of existing gunshot wounds is not entirely 
clear.  A right knee MRI from September 1996 notes the 
existence of a small piece of shrapnel within the "soft 
tissue" posterior to the fibular head but there is no 
indication that shrapnel actually affected the knee joint 
itself.  This report also documented maceration of the 
posterior horn of the lateral meniscus and truncation and 
degeneration of the anterior horn of the medial meniscus 
suggesting prior injury or surgery with minimal joint 
effusion but there was no indication that any of these 
adverse findings were specifically related to the veteran's 
right leg shell fragment wounds.  

There is on file a VA outpatient treatment record from 
January 1998 noting that it was possible that the complaints 
of tingling and pain in the right knee could be secondary to 
nerve damage caused by shrapnel but it was unlikely that any 
"giving way" could be explained on the same basis.  On the 
other hand, a VA orthopedic examination report from November 
1998 contains an impression of degenerative meniscal disease 
of the right knee with effusion but contains a physician's 
opinion that "after this length of time" this doctor could 
not relate present findings of knee problems to other 
service-connected disability and this physician related 
present right knee problems to simple chronic degenerative 
changes which could have occurred over the years since the 
injury.  Again, the Board finds that the clinical evidence on 
file is simply inadequate to provide the Board with sound 
reasons and bases for an informed decision on this issue.  
While the issue has so far been addressed as whether right 
knee disability was caused by service-connected disability, 
there has not been any opinion or evidence presented which 
addresses the closely associated issue of whether any present 
right knee disability has been aggravated by the service-
connected shell fragment wounds of the right leg.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, the Board finds that this claim for service 
connection is in fact inextricably intertwined with another 
of the veteran's claims, specifically, the pending claim for 
an evaluation in excess of 10 percent for residuals of wounds 
to the right leg.  It must be noted that the veteran has, 
since September 1948, been in receipt of a 10 percent 
evaluation for a shell fragment wound of the right lower leg.  
However, the veteran asserts that the right lower leg 
disability should be rated as more than a moderate injury to 
Muscle Group XII (originally classified as Muscle Group XI).  
He has asserted that a compound comminuted fracture such as 
the one he sustained should be rated higher than 10 percent.  
Additionally, he has also been service connected with a 10 
percent evaluation from the same date for the residuals of a 
shell fragment wound to the right thigh.  The Board finds 
that there is simply an inadequate clinical evaluation of the 
veteran's right lower extremity to provide a proper 
evaluation of the veteran's wounds of the right leg.  Such 
evaluation must include consideration of all scars, muscle 
injuries, nerve injuries and functional loss attributable to 
the shell fragment wound.  As noted above, it is unclear 
whether and to what extent the veteran may have right knee 
disability which was directly caused by his multiple shell 
fragment wounds of the right leg and/or whether he has right 
knee disability which has been aggravated (if not caused) by 
those same wounds.  A complete and thorough orthopedic and 
neurological examination of the veteran's right leg must be 
performed with a series of opinions sought and provided 
before the Board may provide a final appellate decision on 
these issues.  For the same reasons, the Board finds that 
current examinations are needed to properly evaluate the 
claims for increased ratings for the other service-connected 
wounds.

Finally, the veteran also claims entitlement to special 
monthly compensation for aid and attendance or for being 
housebound.  There are several examinations and opinions 
already on file addressing this issue, both pro and con.  One 
opinion supporting the veteran's claim for aid and attendance 
clearly bases his need for aid and attendance on heart 
disability which is not at present service connected and 
which therefore may not be considered as a basis for an award 
of aid and attendance.  Until the Board is satisfied that it 
has determined what should or should not be service connected 
and what is the correct evaluation for each service-connected 
disability, the Board is not able to determine whether the 
veteran qualifies for aid and attendance or housebound status 
based upon all service-connected disability.  Accordingly, 
this issue must also be remanded and only determined after 
all other outstanding issues are decided to a reasonable 
certainty.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
(Stat. 2096 (2000)) was enacted.  Among other things, this 
law provides specific requirements regarding notice to the 
veteran and his representative and a duty to assist the 
veteran in the development of facts pertinent to his claim.  
The RO has not at this point considered whether any 
additional notification or development action is required 
under this new law.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Initially, the RO should review the 
new Veterans' Claims Assistance Act of 
2000 and determine whether any of the 
provisions contained therein require 
immediate action regarding notice to the 
veteran and his representative and/or any 
additional duty to assist him in 
developing his claims.

2.  With the veteran's assistance, the RO 
should obtain all private and VA records 
of treatment relevant to the claim's 
pending appeal which are not already on 
file for inclusion in the claims folder.  

3.  The veteran should be provided an 
examination by a specialist in heart 
disease.  The veteran's claims folder 
must be provided in advance of the 
examination to this physician for a 
thorough review prior to the examination.  
Having reviewed the veteran's claims 
folder and having conducted an 
examination, the physician must provide a 
detailed listing of all heart disability 
shown to exist.  Additionally, this 
physician, principally based upon a 
review of the veteran's extensive claims 
folder, must provide an opinion as to 
whether any heart disability currently 
present was either (a) caused or (b) 
aggravated by the veteran's service-
connected disabilities or treatment 
therefor.  This physician's attention is 
specifically directed to the private 
medical opinion provided by Dr. JTB in 
September 1996 which related "ischemic 
cardiac myopathy" to large doses of 
Penicillin and Streptomycin purportedly 
provided the veteran during initial 
treatment of his multiple gunshot wounds 
during service leading to renal 
insufficiency, chronic nephritis, 
hypertensive disease, and eventually to 
ischemic cardiac myopathy.  If the 
specialist finds that the veteran's heart 
disability was not caused by, but was 
aggravated by the veteran's service-
connected disabilities, the physician 
must provide an opinion as to the degree 
of heart disability attributable to such 
aggravation.

4.  The veteran must also be provided 
orthopedic and neurological examinations 
to evaluate each of his service-connected 
disabilities.  Each physician must be 
provided the veteran's claims folder for 
review in conjunction with the 
examination.  Each physician must be 
requested to provide a detailed analysis 
of each of the veteran's wounds and 
describe the degree of impairment of 
muscle damage and/or nerve damage 
specifically attributable to the 
veteran's service-connected wounds.  Any 
and all diagnostic studies necessary to 
assist these physicians in conducting 
these examinations must be ordered and 
performed and reviewed by the physicians 
prior to completion of their examination 
report.  The veteran's right leg must be 
evaluated for scars, for ranges of 
motion, muscle loss, atrophy, arthritis, 
and strength.  The orthopedic physician 
should identify all muscles damaged by 
the shell fragment which resulted in the 
compound comminuted fracture of the 
distal third of the right fibula and 
offer an opinion as to whether or not 
muscle damage resulting from this wound 
resulted in more than minimal muscle 
damage.  Both physicians should comment 
on any and all degree of disability 
attributable to any remaining shell 
fragments retained in the leg.  
Additionally, both the orthopedist and 
the neurologist are requested to identify 
any presently demonstrated disability of 
the veteran's right knee and to offer an 
opinion as to the origin of all present 
right knee disability shown, including an 
opinion as to whether right knee 
disability was directly caused by shell 
fragment wounds or, if not caused, 
whether right knee disability is 
permanently increased in severity 
(aggravated) as a result of service-
connected disability (including but not 
limited to the collective shell fragment 
wounds of the veteran's right leg).  In 
providing an opinion regarding the 
veteran's right knee, it would be useful 
for both the orthopedist and neurologist 
to compare the physical condition of the 
veteran's left knee which is not shown to 
be affected by service-connected shell 
fragment wounds.

4.  After completion of the above 
development, the RO should carefully 
review all development to determine that 
it has been fully completed, that all 
examinations completed are adequate for 
rating and evaluation purposes, and 
whether all examinations contain the 
opinions requested in this remand.  Any 
and all corrective actions necessary 
should be immediately taken by follow-up 
action.

5.  Thereafter, the RO should again 
address all issues pending appeal and if 
any issue is not resolved to the 
veteran's complete satisfaction, a 
supplemental statement of the case should 
be prepared and the veteran and his 
representative provided with a copy and 
an opportunity to respond thereto.  The 
case should then be returned to the Board 
after compliance with all other appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 


